DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  “the selected printing mode” lacks antecedent basis.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “the printing step of the first printing mode” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. First, the claim recites “each ink of the ink nozzle lines includes a second number of the plurality of ink nozzles…” However, the claim recites that each ink nozzle line has a plurality of nozzles, and thus to recite that each ink nozzle line includes a second number of the plurality of nozzles is unclear because each line has its own plurality. The same reasoning is applied to the fourth number of ink nozzles. 
Further, the claim recites that the first number of treatment liquid nozzles and the second number of ink nozzles overlap. However, a number cannot overlap with another number. In other words, the claim does not recite physical portions of the nozzle lines as shown in Figures 6-8 of the present application but rather simply numbers of nozzles 
The claim goes on to recite that the first number of treatment liquid nozzles accounts for 60% or more of a length in the sub-scan direction. Again, however, no dimension has been assigned to the number of treatment liquid nozzles. While Examiner understands the intention of the language, the number of nozzles does not have a length or a position by which to compare it to a length or position of any physical component. The same reasoning is applied to the limitation that the third number of treatment liquid nozzles accounts for 50% or less of the length in the sub-scanning direction. Further, nozzles themselves are extremely small in diameter compared to the lines of nozzles, and thus even if one were to take 50% of the nozzles and add the diameters, the actual length of the resultant dimension would be very small to a point of not being enabled by the specification. 
Further, while the intention that both of the first and second printing modes have a printing step, the claim first recites “the printing step” in the completion of the first mode but proceeds to recite “the printing step” in the completion of the second mode. The same printing step cannot be in both the first and second printing modes. In other words, because “the printing step” has first been defined as part of the first printing mode, it cannot also be that the same recited printing step is part of the second printing mode.
Because claims 3, 9 and 25 depend from claim 1, they are also rejected. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. First, the claim seems to define usage(%) as the same length as the numerator and denominator of the relation. In other words, to Examiner’s understanding, it is not believed that 100% usage is intended to be claimed, but the relation seems to be misstated to require that. Further, 
Because claim 9 depends from claim 3, it is also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9 and 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneyama (2005/0046684) Tajika et al. (6,089,697) in view of Shimada (8,783,807).

 	Regarding claim 1, Yoneyama teaches all limitations. See fig. 1, Note that there are four color heads 4 and a treatment liquid head 14. Note that the printer is a multi-pass, scanning-type printer that reciprocates the carriage 2 over the medium P. See figure 3 showing first print mode Case 3 and second print mode Case 2. Note that each case represents a single pixel in a single pass. See [0071]-[0072]. Note that for a non-absorbent recording medium the amount of transparent ink droplets is nearly the same as the amount of color ink droplets. Thus, Case 3 is being equated to the first claimed print mode. Further, as can be seen, the treatment liquid nozzle must necessarily overlap with the magenta nozzle in the scan direction or they wouldn’t both be able to eject a droplet to the same pixel location. Further, note that the maximum of two 
 	Regarding claim 3, Yoneyama teaches the ink jet printing method according to claim 1, wherein in the first printing mode each of the ink nozzle lines have a usage of 60% or more, the usage being represented by the following equation:
usage (%) = 100 (see 112 rejection. Note upon applying the per-pixel usage shown in Cases 1-3 of figure 3 to the standard inkjet head shown in figure 1, similar usages are disclosed). 	Regarding claim 9, Yoneyama teaches the ink jet printing method according to claim 3, wherein in the printing step, of the first printing mode, the ink nozzle lines are coincident in position with the treatment liquid nozzle line ina  percentahe of 90% or more relative to the length in the sub-scanning direction of each of the ink nozzle lines (see 112 rejection, Note upon applying the per-pixel usage shown in Cases 1-3 of figure 3 to the standard inkjet head shown in figure 1, the limitation is met).

Regarding claim 25, Yoneyama teaches the ink jet printing method according to claim 1, wherein, in the second printing mode, the ink nozzles of each of the ink nozzle lines and the treatment liquid nozzles of the treatment liquid nozzle line each have a usage of 70% or less (see fig. 3, Note that if Case 2 is applied to all pixels of a print job, the ink nozzles have a usage of 50% and the treatment liquid nozzles have a usage of 50%).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853